Exhibit 10.5

Compensation Arrangements for FY 19 of Executive Officers of Extreme Networks,
Inc.

        Note: The following summary of compensation arrangements does not
include all previously-reported compensation arrangements or awards granted
under previously-disclosed incentive plans. Disclosures with respect to
compensation for Named Executive Officers for the 2018 fiscal year were included
in the Company's definitive proxy statement for the Company's 2018 Annual
Meeting of Stockholders, and disclosures with respect to compensation for Named
Executive Officers for the 2019 fiscal year will be included in the Company's
definitive proxy statement for the Company's 2019 Annual Meeting of
Stockholders.

Compensation for Edward Meyercord (Chief Executive Officer)

        Mr. Meyercord’s current annual base salary is $625,000. In addition,
Mr. Meyercord will be eligible to participate in the Company's FY19 Extreme
Incentive Plan (as described below) with a bonus target of 130% as a percentage
of base salary. On August 29, 2018, Mr. Meyercord was granted 139,000
performance-based restricted stock unit awards, 139,000 service-based restricted
stock unit awards, and 330,200 performance stock options under the Company's
equity incentive plan as part of his fiscal year 2018 compensation.

Compensation for Benjamin Drew Davies (Previous Chief Financial Officer)

        Mr. Davies' left the Company effective September 30, 2018.  Mr. Davies’
annual base salary was $400,000. Mr. Davies will not participate in the
Company's FY19 Extreme Incentive Plan. Grants to Mr. Davies under the Company's
equity incentive plan made in August 2018 were forfeited when he left the
company. A copy of the Transition and Separation Agreement with Mr. Davies has
been filed with the SEC.

Compensation for Matthew Cleaver (Interim Chief Financial Officer)

        Mr. Cleaver's current annual base salary is $253,158. In addition, Mr.
Cleaver will be eligible to participate in the Company's FY19 Extreme Incentive
Plan (as described below) with a bonus target of 40% as a percentage of base
salary. On August 29, 2018, Mr. Cleaver was granted 9,158 performance-based
restricted stock unit awards and 9,158 service-based restricted stock unit
awards under the Company's equity incentive plan as part of his fiscal year 2019
compensation.

Compensation for Robert Gault (Chief Revenue Officer)

         Mr. Gault’s current annual base salary is $410,000. In addition, Mr.
Gault will be eligible to participate in the Company's FY19 Extreme Incentive
Plan (as described below) with a bonus target of 100% as a percentage of base
salary. On August 29, 2018, Mr. Gault was granted 40,300 performance-based
restricted stock unit awards, 40,300 service-based restricted stock unit awards,
and 95,700 performance stock options under the Company's equity incentive plan
as part of his fiscal year 2018 compensation.

Extreme Incentive Plan FY19

        On August 29, 2018, the Compensation Committee of the Board of Directors
approved the Extreme Incentive Plan for fiscal 2019.  The plan provides the
company’s executive officers with the opportunity to earn cash bonuses based
upon the achievement of pre-established performance goals. Total bonus
opportunities will be based on achievement of semi-annual targets. Performance
goals under the plan will be: revenue (40%) and operating income (30%) and
non-GAAP operating income (30%).  Actual payout opportunities for each
semi-annual bonus payment will range from a threshold of 50% of target to a
maximum of 150% of target. If the company fails to achieve the threshold level
for any performance measure, no payout is awarded for that measure. For purposes
of determining achievement of award opportunities, the Extreme Incentive Plan
uses adjusted, non-GAAP measures.

 

 